Case 6:20-cv-00792-MJJ-PJH Document 50 Filed 01/27/21 Page 1 of 3 PageID #: 291




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


 JAMES MICHAEL MURRAY #2300279537                              CASE NO. 6:20-CV-00792 SEC P

 VERSUS                                                        JUDGE JUNEAU

 LOUIS AKAL ET AL                                              MAGISTRATE JUDGE HANNA

                                                   ORDER

         Now before this Court is a motion to compel (Doc. 34) filed by Plaintiff, James Michael

 Murray (“Plaintiff” or “Murray), acting pro se in this case.                    Defendant Roosevelt Peter1

 (“Defendant” or “Peter”) is the sole defendant to answer this suit.2 (Docs. 31, 33). Plaintiff’s

 motion alleges that he propounded interrogatories upon Peter on August 31, 2020, but received no

 answers. (Doc. 34). Plaintiff’s motion also requests that Peters be compelled to produce various

 documents, including prison records, audio and video recordings. (Id.). Peter timely filed a brief

 in opposition to Plaintiff’s motion. (Doc. 42). The delays for any reply by Plaintiff are now

 exhausted and, for this reason, we find the motion ripe for disposition.3

         Fed. R. Civ. P. 37 governs motions to compel discovery. Although Murray is proceeding

 pro se in this matter, he must adhere to the Federal Rules of Civil Procedure. Pegues v. PGW Auto

 Glass, L.L.C., 451 Fed. Appx. 417 (5th Cir. 2011). Rule 37 provides that, prior to seeking relief in

 the form of a motion to compel, the aggrieved party must make a good faith effort to confer with



 1
   Plaintiff’s Complaint names this defendant as “Rosevelt Peters” but Defendant’s answer states his name as
 “Roosevelt Peter” and, accordingly, we will refer to defendant by his stated name. (Doc. 33).
 2
   Louis Akal was named in his capacity as Sheriff of Iberia Parish. (Doc. 24). Akal was replaced by successor
 Sheriff Thomas S. Romero in July of 2020.
 3
   Plaintiff’s motion was set for this Court’s February 2021 motion docket without oral argument. (Doc. 35). Under
 LR 7.5, Plaintiff was entitled to file a reply brief no later than seven (7) days following Peters’ memorandum in
 opposition.

                                                         1
Case 6:20-cv-00792-MJJ-PJH Document 50 Filed 01/27/21 Page 2 of 3 PageID #: 292




 the party from whom discovery is sought. Any motion filed under this rule must contain a

 certification that the movant made such effort prior to filing the motion. Fed. R. Civ. P. 37(a)(1).

        The instant motion seeks answers to interrogatories allegedly served on Peter in August of

 2020. Peter, responding through his attorney of record, denies that he was served with these

 interrogatories. (Doc. 42 at p. 1). Fed. R. Civ. P. 33 requires that a party to whom interrogatories

 are propounded be given thirty (30) days in which to respond. Plaintiff offers no argument or

 evidence that he complied with the requirements of Rules 33 and 37.

        Additionally, Plaintiff’s motion sets forth five (5) requests for production of documents

 that Peter asserts have not yet been propounded upon him in this suit. Plaintiff’s motion does not

 allege that Peter was served with a copy of these requests for discovery or that any good faith effort

 to obtain Peter’s responses was undertaken.

        Given Plaintiff’s failure to demonstrate that the discovery at issue in this motion was

 properly served on Peter or that Plaintiff undertook a reasonable effort to confer with Peter in order

 to obtain his answers thereto, this Court finds that no relief is warranted. Rather, we instruct

 Plaintiff to confer with defense counsel in order to comply with Rule 37’s requirements.

        Finally, in accordance with applicable law and jurisprudence, Iberia Parish Sheriff Thomas

 Romero should be substituted in place of former Sheriff Louis Akal, as Plaintiff’s allegations

 against Akal do not state claims for individual capacity liability. Corn v. Mississippi Department

 of Public Safety, 954 F.3d 268, 275 n. 4 (5th Cir. 2017) quoting Lewis v. Clarke, 137 S.Ct. 1285

 (2017) (“[W]hen officials sued in their official capacities leave office, their successors

 automatically assume their role in the litigation.”).

        Given the foregoing, it is hereby

        ORDERED that Plaintiff’s motion to compel (Doc. 34) is DENIED. It is further



                                                   2
Case 6:20-cv-00792-MJJ-PJH Document 50 Filed 01/27/21 Page 3 of 3 PageID #: 293




        ORDERED that current Iberia Parish Sheriff Thomas S. Romero is SUBSTITUTED in

 place of former Iberia Parish Sheriff Louis Akal.

        SIGNED this 27th day of January, 2021 at Lafayette, Louisiana.


                                                     ___________________________________
                                                     PATRICK J. HANNA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
